
	

114 HR 567 IH: Revolving Door Pension Prevention Act
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 567
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Mr. Israel introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide that a former Member of Congress receiving compensation as a highly-paid lobbyist shall
			 be ineligible to receive certain Federal retirement benefits, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Revolving Door Pension Prevention Act. 2.Forfeiture of benefits for any former Member of Congress who becomes a highly-paid lobbyist (a)In generalNotwithstanding any other provision of law, a former Member of Congress may not be paid any covered benefit if such former Member is—
 (1)a registered lobbyist; and (2)receives in any year annual compensation equal to or greater than $1,000,000 as a direct result of lobbying activities.
 (b)Former Member of CongressFor purposes of this section, the term former Member of Congress means any Member of Congress who becomes a former Member of Congress after the date of enactment of this Act.
 (c)Covered benefitsFor purposes of this section, the term covered benefits, as used with respect to a former Member of Congress, means any payment or other benefit which is payable, by virtue of service performed by such former Member, under any of the following:
 (1)The Civil Service Retirement System, including the Thrift Savings Plan. (2)The Federal Employees Retirement System, including the Thrift Savings Plan.
 (3)The Federal Employees Health Benefits Program, including enhanced dental benefits and enhanced vision benefits under chapters 89A and 89B, respectively, of title 5, United States Code.
 (d)Rules of constructionNothing in this section shall be considered to prevent the payment of— (1)any lump-sum credit, as defined by section 8331(8) or 8401(19) of title 5, United States Code, to which a former Member of Congress subject to subsection (a) is entitled;
 (2)any contributions in the account of a former Member of Congress subject to subsection (a) in the Thrift Savings Fund which, as of the date on which subsection (a) applies to a former Member, is nonforfeitable; or
 (3)any annuity payments with respect to an annuity of a former Member of Congress subject to subsection (a) to a former spouse or survivor who is entitled to such payments.
 (e)ApplicationAny forfeiture of an annuity under subsection (a) shall be effective on January 1 of the year immediately following any year, beginning in 2016, in which the former Member of Congress receives annual compensation equal to or greater than $1,000,000.
 (f)RegulationsAny regulations necessary to carry out this section may be prescribed by— (1)except as provided in paragraph (2), the Director of the Office of Personnel Management; and
 (2)to the extent that this Act relates to the Thrift Savings Plan, by the Executive Director (as defined by section 8401(13) of title 5, United States Code).
 (g)DefinitionsFor purposes of this Act— (1)the terms agency, client, covered executive branch official, covered legislative branch official, lobbyist, lobbying activities, and lobbying contact, have the meaning given such terms in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602);
 (2)the term Member of Congress has the meaning given such term in section 2106 of title 5, United States Code; and (3)the term registered lobbyist means a lobbyist registered or required to register, or on whose behalf a registration is filed or required to be filed, under section 4 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603).
				
